Title: To John Adams from Samuel B. Malcom, 8 January 1797
From: Malcom, Samuel B.
To: Adams, John



Sir
Newyork Jany 8th. 1797—

I have the honor to advise you of my arrival to this City on thursday last; the important news from Europe, furnished us on that day, by an Arrival from France, you have e’re this received
The inclosed containing the Speech of Governor Jay to our Legislature I have taken the Liberty to transmit for your perusal; from the choice of the Council of appointment, We are made happy in the overthrow, of intrigue and the blighting of democratic exertion—
I am preparing to depart for Philadelphia tomorrow—and with Respects to your Lady, I have the honor to Remain / Your obt. servt:
Saml B Malcom